
	
		II
		110th CONGRESS
		2d Session
		S. 2768
		IN THE SENATE OF THE UNITED STATES
		
			March 13, 2008
			Mr. Akaka (for himself,
			 Mr. Reid, Mr.
			 Durbin, Mr. Burr,
			 Mr. Rockefeller,
			 Mrs. Murray, Mr. Obama, Mr.
			 Sanders, Mr. Brown,
			 Mr. Baucus, Mrs. Clinton, Mr.
			 Kerry, and Mrs. Boxer)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To provide a temporary increase in the maximum loan
		  guaranty amount for certain housing loans guaranteed by the Secretary of
		  Veterans Affairs. 
	
	
		1.Temporary increase in maximum
			 loan guaranty amount for certain housing loans guaranteed by the Secretary of
			 Veterans AffairsNotwithstanding subparagraph (C) of section
			 3703(a)(1) of title 38, United States Code, for purposes of any loan described
			 in subparagraph (A)(i)(IV) of such section that is originated during the period
			 beginning on the date of the enactment of this Act and ending on December 31,
			 2011, the term maximum guaranty amount shall mean an amount equal
			 to 25 percent of the higher of—
			(1)the limitation
			 determined under section 305(a)(2) of the Federal Home Loan Mortgage
			 Corporation Act (12 U.S.C. 1454(a)(2)) for the calendar year in which the loan
			 is originated for a single-family residence; or
			(2)125 percent of
			 the area median price for a single-family residence, but in no case to exceed
			 175 percent of the limitation determined under such section 305(a)(2) for the
			 calendar year in which the loan is originated for a single-family
			 residence.
			
